Citation Nr: 0920262	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thoracic spine disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for grand 
mal seizure disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for basal 
cell carcinoma.

5.  Entitlement to service connection for right plantar 
fasciitis.

6.  Entitlement to an increased disability rating for left 
plantar fasciitis, currently rated 10 percent disabling.  

7.  Entitlement to a compensable disability rating for 
migraine headaches.

8.  Entitlement to a higher assignable rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

9.  Entitlement to an effective date earlier than April 23, 
2004, for the assignment of a 10 percent disability rating 
for left plantar fasciitis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 
1972, from January 1974 to January 1977, and from April 1987 
to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

An October 2004 rating decision assigned a 10 percent 
disability rating to service-connected left plantar 
fasciitis, effective April 23, 2004; denied entitlement to a 
compensable disability rating for migraine headaches; denied 
entitlement to service connection for right plantar 
fasciitis; and, determined that new and material evidence had 
not been received to reopen the claim of entitlement to 
service connection for basal cell carcinoma.  The Veteran 
filed a notice of disagreement in April 2005 with regard to 
the disability rating and effective date assigned to left 
plantar fasciitis; the denial of a compensable increased 
rating for migraine headaches; denial of service connection 
for right plantar fasciitis; and, the determination that new 
and material evidence had not been received to reopen the 
claim of service connection for basal cell carcinoma.  A 
statement of the case was issued in January 2006 and a 
substantive appeal was received in March 2006.  

A November 2005 rating decision determined that new and 
material evidence had not been received to reopen the claims 
of entitlement to service connection for bilateral hearing 
loss disability, thoracic spine disability, and grand mal 
seizure disability.  A notice of disagreement was filed in 
April 2006, a statement of the case was issued in November 
2006, and a substantive appeal was received in December 2006.  

An April 2007 rating decision granted entitlement to service 
connection for PTSD, assigning a 50 percent disability 
rating, effective April 23, 2004.  A notice of disagreement 
was filed in September 2007 with regard to the disability 
rating assigned, a statement of the case was issued in 
January 2008, and a substantive appeal was received in 
February 2008.  In his substantive appeal, he requested a 
Board hearing and such hearing was scheduled to be held in 
March 2009; however, the Veteran cancelled such hearing 
request in March 2009.

The issues of entitlement to service connection for thoracic 
spine disability, grand mal seizure, and bilateral hearing 
loss disability on the merits; whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for basal cell carcinoma; entitlement 
to an increased rating for left plantar fasciitis; 
entitlement to a compensable rating for migraine headaches; 
entitlement to a higher rating for PTSD; and, entitlement to 
an earlier effective date for the grant of a 10 percent 
disability rating for left plantar fasciitis are REMANDED to 
the RO via the AMC, in Washington, DC.  VA will notify the 
Veteran if further action is required.





FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied 
entitlement to service connection for thoracic spine 
disability, grand mal seizure disability, and hearing loss 
disability; the Veteran did not file a notice of 
disagreement.  

2.  In April 2004, the Veteran filed a request to reopen his 
claims of service connection for thoracic spine disability 
and grand mal seizure disability.

3.  In August 2004, the Veteran filed a request to reopen his 
claim of service connection for bilateral hearing loss 
disability.

4.  Additional evidence received since the RO's December 1992 
decision is new to the record, relates to unestablished facts 
necessary to substantiate the merits of the claims of service 
connection for thoracic spine disability, grand mal seizure 
disability, and bilateral hearing loss disability, and raises 
a reasonable possibility of substantiating the claims of 
service connection for thoracic spine disability, grand mal 
seizure disability, and bilateral hearing loss disability.  

5.  Right plantar fasciitis is causally related to the 
Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The December 1992 RO decision which denied entitlement to 
thoracic spine disability, grand mal seizure disability, and 
bilateral hearing loss disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
December 1992 denial, and the claims of service connection 
for thoracic spine disability, grand mal seizure disability, 
and bilateral hearing loss disability are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Right plantar fasciitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
to reopen the claims of service connection for thoracic spine 
disability, grand mal seizure disability, and bilateral 
hearing loss disability, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to such issues and other issues in appellate status 
will be addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.  

In light of the favorable decision as it relates to the issue 
of the grant of service connection for right plantar 
fasciitis, no further discussion of VCAA is necessary at this 
point.  Any notice deficiency, per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), constitutes harmless 
error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as 
section 5103(a) notice provisions have been satisfied, and if 
the Veteran so chooses, he will have an opportunity to 
initiate the appellate process again should he disagree with 
the disability rating or effective date assigned to the 
award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  

I.  New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claims were received in 
April 2004 and August 2004, and the regulation applicable to 
his appeal provides that new and material evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 1979, the Veteran filed a claim of service 
connection for thoracic spine disability and grand mal 
seizure disability.  The Board notes that service treatment 
records are unavailable for the Veteran's periods of service 
from July 1968 to August 1972, and from January 1974 to 
January 1977.  His DD Form 214s from these periods of service 
reflect that he received the Purple Heart, the Combat 
Infantryman's Badge, and Parachute Badge.  In a case in which 
a claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the claimant in the development of the claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005) [the Court 
declined to apply an "adverse presumption" where records 
have been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].

While service treatment records were unavailable, the 
evidence of record did contain a January 1973 Report of 
Medical Examination and September 1977 Report of Medical 
Examination which reflected that the 'spine, other 
musculoskeletal' was clinically evaluated as normal.  On 
Reports of Medical History completed by the Veteran in 
January 1973 and September 1977, he checked the 'No' boxes 
for 'recurrent back pain' and 'epilepsy or fits.'  

VA treatment record reflects that in December 1978 the 
Veteran had a first episode of seizure activity described as 
a clonic-tonic generalized seizure.  The Veteran denied a 
history of seizures.  On VA examination in June 1980, the 
Veteran complained of back pain, and reported that he had 
seizures after he got out of service, approximately 2 years 
and 9 months prior.  On physical examination and x-ray 
examination, a compression fracture of T7 and T8 was 
detected, no significant change, and the examiner diagnosed 
grand mal seizures, no significant change, and noted that 
such initial seizure occurred 23 months after service.

In August 1980, the Veteran's claim was denied on the basis 
that a thoracic spine fracture was not shown in service, and 
grand mal seizure disability was not shown in service.  The 
Veteran filed a notice of disagreement in May 1981, and a 
statement of the case was issued in October 1981; however, 
the Veteran did not file a substantive appeal.  Thus, the 
RO's decision is final.  38 U.S.C.A. § 7105.  

As detailed, the Veteran had another period of active service 
from April 1987 to April 1991.  In February 1992, the Veteran 
filed claims of service connection for back disability, grand 
mal seizure disability, and bilateral hearing loss 
disability.  

A Report of Medical Examination performed in March 1987 
reflects audiometer readings of 30 decibels at 3000 Hertz, 45 
decibels at 4000 Hertz, and 70 decibels at 6000 Hertz in the 
right ear.  A March 1989 Report of Medical Examination 
reflects similar findings.  

Service treatment records do not reflect any seizure 
activity.  Service treatment records reflect a complaint of 
low back pain in July 1988; otherwise, service treatment 
records and medical examinations are negative for any 
complaints or treatment related to the back.

In November 1991, private medical records reflect that he had 
a seizure.  

In September 1992, the Veteran underwent a VA audiological 
examination.  The examiner diagnosed moderate high-frequency 
sensorineural hearing loss right ear, and hearing within 
normal limits, left ear.

With regard to the back, the Veteran underwent a VA 
examination in September 1992, which reflects diagnoses of 
fractured vertebrae and seizure disorder, grand mal.  

The Veteran's claims were denied in a December 1992 rating 
decision.  The claims of service connection for back 
disability and grand mal seizure disability were denied on 
the basis that such disabilities were not shown in service.  
The claim of service connection for bilateral hearing loss 
disability was denied on the basis that pre-existing right 
ear hearing loss was not aggravated by service, and that he 
had left ear normal hearing.  The Veteran did not file a 
notice of disagreement, thus, the RO's decision is final.  
38 U.S.C.A. § 7105.  

In April 2004, the Veteran filed a claim to reopen 
entitlement to service connection for thoracic spine 
disability and grand mal seizure disability.  In August 2004, 
the Veteran filed a claim to reopen entitlement to service 
connection for bilateral hearing loss disability.  

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in December 1992.  

With regard to the claim of service connection for bilateral 
hearing loss disability, an April 2004 VA outpatient 
treatment record does not reflect any audiometric findings; 
however, on examination of the head, eyes, ears, nose, and 
throat (HEENT), an assessment of bilateral hearing loss is 
reflected.  With regard to the claimed left ear hearing loss, 
such evidence is new and material, as at the time of the 
prior rating denial, there were no objective findings of left 
ear hearing loss.  Such evidence relates to an unestablished 
fact necessary to substantiate the merits of the claim.  
While such diagnosis with regard to the right ear can be 
viewed as cumulative and redundant, the Board has determined 
that in light of his status as a combat Veteran (see 
38 U.S.C.A. § 1154), in light of right ear hearing loss shown 
subsequent to his first and second periods of service but 
prior to his third period of service, in light of a 
fluctuation shown on VA audiological examination in September 
1992, and in light of the current assessment of bilateral 
hearing loss, such evidence relates to an unestablished fact 
necessary to substantiate the merits of the claim.  The claim 
of service connection for bilateral hearing loss disability 
is reopened.  38 U.S.C.A. § 5108.  The Board's decision is 
strictly limited to the reopening of the claim and does not 
address the merits of the underlying service connection 
claim.  

With regard to the claimed thoracic spine disability, the 
evidence of record contains a March 1997 Transcript of 
Proceedings from a Workers' Compensation proceeding.  An 
orthopedic surgeon had evaluated the Veteran for a 
progression of back pain from January to November 1993.  In 
discussing the Veteran's progressive symptomatology, the 
examiner stated that the Veteran was susceptible to sprains 
because of underlying compression fractures that the Veteran 
described occurring as far back as 1968 while a paratrooper, 
and his compression fractures could have occurred as a result 
of his chronic seizure disorder.  As detailed, service 
treatment records are unavailable for the Veteran's first and 
second periods of active service; however, the evidence of 
record does reflect that he was a combat Veteran and received 
a parachute badge.  Moreover, shortly following his second 
period of active service, a thoracic spine fracture was 
detected on physical and x-ray examination.  In light of the 
Veteran's status as a combat Veteran (see 38 U.S.C.A. 
§ 1154), receipt of the parachute badge, and the orthopedic's 
opinion with regard to initial etiology, the Board has 
determined that such evidence relates to an unestablished 
fact necessary to substantiate the merits of the claim.  The 
claim of service connection for thoracic spine disability is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is 
strictly limited to the reopening of the claim and does not 
address the merits of the underlying service connection 
claim.  

With regard to the claim of service connection for grand mal 
seizure, the VA treatment records associated with the claims 
folder reflect that he medicates with Dilantin due to a long-
standing seizure disorder, and has continued to experience 
episodes when not taking medication.  The evidence of record 
contains the Veteran's contentions that his seizure 
disability may be due to head bumps that occurred while he 
was a paratrooper.  In June 2007, the Veteran underwent a VA 
examination pertaining to his claimed seizure disorder, and 
the examiner diagnosed seizure disorder; history of 
generalized tonic-clonic seizures, and stated that seizures 
had been present since the military.  In light of the 
Veteran's status as a combat Veteran, the fact that his DD 
Form 214 does reflect that he received the parachute badge, 
the missing service medical records, the fact that an initial 
seizure occurred 23 months after separation from service, and 
the VA opinion of record, the Board has determined that such 
evidence relates to an unestablished fact necessary to 
substantiate the merits of the claim.  The claim of service 
connection for grand mal seizure disability is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board notes that the Veteran is claiming 
entitlement to service connection for right plantar fasciitis 
as a result of his third period of service, from April 1987 
to April 1991.  Service treatment records reflect complaints 
related to the left foot and a diagnosis of plantar 
fasciitis.  A Report of Medical History completed by the 
Veteran in March 1989 reflects that the Veteran checked the 
'Yes' box for 'foot trouble;' the examiner noted "foot 
pain" when running but did not distinguish which foot.  
Service treatment records, otherwise, do not reflect any 
specific complaints related to the right foot.  An October 
1990 Report of Medical History reflects that the Veteran 
checked the 'No' box for 'foot trouble' but the October 1990 
Report of Medical Examination does not reflect any foot 
disability.

In February 1992, the Veteran claimed entitlement to service 
connection for left plantar fasciitis.  He underwent a 
September 1992 VA examination and reported that during 
service he experienced severe foot pains on physical training 
and was barely able to pass the examinations, and this was 
diagnosed as fasciitis.  There are no specific objective 
findings with regard to the feet, and the examiner diagnosed 
history of fasciitis.  In a December 1992 rating decision, 
service connection was established for left plantar 
fasciitis.

In April 2004, the Veteran claimed entitlement to service 
connection for "broken arches in both feet."  

The Veteran underwent a VA examination in August 2004 with 
regard to the feet; however, only the Veteran's left foot was 
examined.  There are no objective findings or diagnosis 
related to the right foot.  However, an x-ray examination did 
reflect mild hallux valgus seen bilaterally, with a right-
sided calcaneal heel spur.

In June 2007, the Veteran underwent another VA examination 
pertaining to the left foot.  The Veteran reported identical 
symptoms in the right foot.  He reported that both feet were 
painful during service and the symptoms had continued.  He 
reported that during service, he experienced severe pain over 
the entire plantar aspect of each foot.  The examiner noted 
that a diagnosis was only requested for the left foot, but 
stated that the right foot has all of the same problems.  The 
examiner diagnosed bilateral plantar fasciitis and bilateral 
chronic synovitis.  The examiner noted review of the claims 
folder, and also noted the Veteran's complaints of plantar 
fasciitis during service.  The Veteran also denied being 
totally well at either foot for even two months since leaving 
service.  The examiner stated that based on the history and 
examination, it is more likely than not that his plantar 
fasciitis is related to service.  

As detailed hereinabove, the service treatment records do 
reflect specific complaints and treatment related to the left 
foot, otherwise there are only general complaints of painful 
feet without any specific findings pertaining to the right 
foot.  It is clear, however, that the Veteran does have a 
current disability of right plantar fasciitis, the same 
disability which manifested in the left foot during service.  
The June 2007 VA examiner reviewed the claims folder, 
conducted a physical examination, and interviewed the 
Veteran, concluding that his right plantar fasciitis is due 
to his active military service.  The medical opinion of 
record certainly does not lead to a clear finding that the 
Veteran's current right plantar fasciitis is due to service.  
The Board finds that the lack of specific complaints and 
treatment related to the right foot, and the long period of 
time between service and the first complaints of and 
treatment related to the right foot to be somewhat 
troublesome.  However, in view of the June 2007 opinion of 
record, the Board is compelled to find that there is at least 
a state of equipoise of the positive evidence and the 
negative evidence as to the right plantar fasciitis etiology.  
Accordingly, service connection is warranted.  38 U.S.C.A. 
§ 5107(b).  


ORDER

New and material evidence has been received to reopen the 
claims of service connection for thoracic spine disability, 
grand mal seizure disability, and bilateral hearing loss 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.

Entitlement to service connection for right plantar fasciitis 
is warranted.  To this extent, the appeal is granted.



REMAND

Thoracic spine, grand mal seizure, bilateral hearing loss 
disabilities

In light of the above reasoning, the Veteran should be 
afforded VA examinations to assess the nature and etiology of 
his claimed thoracic spine disability, grand mal seizure 
disability, and bilateral hearing loss disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of these issues being remanded for further 
development, the RO should ensure that proper notice has been 
issued pursuant to the VCAA, with regard to the service 
connection issues on appeal.  

Basal cell carcinoma

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Review of the claims file does not 
show that the appellant has been furnished clear and adequate 
notice of the evidence and information that is necessary to 
reopen his claim of entitlement to service connection for 
basal cell carcinoma.  Specifically, in the July 2004 VCAA 
letter, the RO stated that the Veteran's claim of service 
connection for basal cell carcinoma was previously denied 
because it was not shown in service.  While the basis of the 
initial denial in August 1980 was that basal cell carcinoma 
was not shown during his period of service, the basis for the 
denial in the December 1992 rating decision was that his 
basal cell carcinoma was not shown to be aggravated by his 
third period of service beyond its natural progression.  
Thus, corrected notice is necessary before the Board may 
proceed with appellate review.

Left plantar fasciitis

At the August 2004 VA examination pertaining to his service-
connected left plantar fasciitis, the Veteran reported that 
he had seen "podiatry last year" and it was recommended 
that he purchase insoles, which he had done and only helped 
to a small degree.  The Veteran has claimed that it was 
factually ascertainable that his left plantar fasciitis had 
increased in severity in the year prior to his April 23, 
2004, increased rating claim, and that a rating in excess of 
10 percent is warranted.  The evidence of record contains VA 
outpatient treatment records from November 2003; however, 
there are no other records from 2003.  In light of the 
Veteran's reports of undergoing podiatry treatment in 2003, 
the RO should request VA outpatient treatment records dated 
April 2003 through April 2004, and in light of such request, 
updated VA treatment records should be obtained from May 2008 
to the present.  

Such outstanding VA outpatient treatment records may prove 
relevant to the PTSD and migraine headache claims on appeal, 
thus the Board will forego adjudicating such claims at this 
time.

Accordingly, this case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
Veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations with regard to his claims of 
service connection.  This letter should 
advise the Veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO should also furnish the Veteran with 
appropriate notice of the evidence and 
information that is necessary to reopen 
his claim of service connection for basal 
cell carcinoma, under Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006). 

2.  VA outpatient treatment records 
should be obtained for the period April 
2003 to April 2004, and updated VA 
treatment records should be obtained for 
the period May 2008 to the present.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any claimed 
thoracic spine disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file in its entirety, the examiner 
should respond to the following:

  a)  Does the Veteran have a current 
thoracic spine disability?

  b)  If the Veteran has a current 
thoracic spine disability, is it at least 
as likely as not (a 50% or higher degree 
of probability) that any thoracic spine 
disability is related to his period of 
service from July 1968 to August 1972, or 
from his period of service from January 
1974 to January 1977, to include during 
any parachuting as a paratrooper?  

c)  Does the Veteran have a thoracic 
spine disability that pre-existed his 
period of service from April 1987 to 
April 1991, and, if so, was any thoracic 
spine disability aggravated by such 
period of service?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

4.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any claimed 
grand mal seizure disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file in its entirety, the examiner 
should respond to the following:

  a)  Does the Veteran have a current 
seizure disability?

  b)  If the Veteran has a current 
seizure disability, is it at least as 
likely as not (a 50% or higher degree of 
probability) that any grand mal seizure 
disability is related to his periods of 
service from July 1968 to August 1972, or 
from January 1974 to January 1977, to 
include during any parachuting as a 
paratrooper?  

  c)  Does the Veteran have a seizure 
disability that pre-existed his period of 
service from April 1987 to April 1991, 
and, if so, was any seizure disability 
aggravated by such period of service?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner.  All special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to the 
following:

  a)  Does the Veteran have right ear 
hearing loss as defined in 38 C.F.R. 
§ 3.385?

  b)  Did right ear hearing loss pre-
exist his period of service from April 
1987 to April 1991?

  c)  If applicable, did any pre-existing 
right ear hearing loss undergo an 
increase in disability during service 
(April 1987 to April 1991), and, if so, 
was the increase in disability due to the 
natural progress of the disease?

  d)  Is it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current right ear hearing loss 
disability was due to any period of 
service or any incident therein.

  e)  Does the Veteran have left ear 
hearing loss as defined in 38 C.F.R. 
§ 3.385?

  f)  Is it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current left ear hearing loss 
disability was due to service or any 
incident therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

7.  The RO should, then, readjudicate the 
Veteran's claims on appeal.  With regard 
to his service connection claims, the RO 
should consider the provisions of 38 
U.S.C.A. § 1154(b) in readjudicating the 
claims.  If the determination of any of 
his claims remain unfavorable to the 
Veteran, the RO must issue a supplemental 
statement of the case and provide him an 
opportunity to respond before this case 
is returned to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


